PmblZA
(71'93)

United States District Court
for the District of Massachusetts
Report on Offender Under Supervision

Name of Offender: Juan Serrano Case Number: l2-CR-10173

Name of Sentencing Judicial Officer: Honorable George A. O’Toole Jr., Senior U.S. District Judge

Date of Original Sentence: November 20, 2007

Original Offense: Distribution of Heroin, in violation of 21 U.S.C. § 84l(a)(l)

Original Sentence: 72 Months of Imprisonment followed by 72 Months of Supervised Release

Type of Supervision: Supervised Release Date Supervision Commenced: June 7, 2018

 

Violation Number

I

II

NON-COMPLIANCE SUMMARY

Nature of Noncompliance
Violation of Standard Condition of Supervised Release #7: The defendant shall

refrain from the excessive use of alcohol and shall not purchase, possess, use,
distribute, or administer any controlled substance or any paraphernalia related to
any controlled substances, except as prescribed by a physician.

On December 27, 2018, Mr. Serrano provided a urine screen that tested positive for
Buprenorphine, Cocaine, Fentanyl, and Opiates. He admitted to using heroin and cocaine
on Christrnas.

On January 25, 2019, Mr. Serrano provided a urine screen that tested positive for fentanyl
and cocaine. He admitted to using illicit substances earlier that day prior to reporting to
Probation.

Violation of Standard Condition of Supervised Release # 3: The defendant shall

answer truthfully all inquiries by the probation officer and follow the instructions of
the probation officer.

On December 27, 2018, Mr. Serrano was enrolled in the random urinalysis phase testing
program and instructed to call Sunday through Thursday and to report for testing as
directed. .

Mr. Serrano failed to call the phase testing line as instructed and missed scheduled urine
testing on January 9, 2019 and January 24, 2019.

§

Prob 12A -2- Report on Offender Under Supervision

U.S. Probation Officer Action:

The Probation Department is not recommending any further action by the Court. Mr. Serrano reported to the
probation office on January 28, 2019 and admitted to relapsing with cocaine and heroin. Mr. Serrano provided
documentation that he has enrolled in a methadone program in New Bedford. He is currently employed in New
Bedford and is looking to secure his own housing in that area. Mr. Serrano has denied the need for inpatient
treatment at this time and has agreed that he will reach out to this office if he needs further treatment. Mr. Serrano
will begin drug testing in our Taunton Office and he has signed a release-of-information so we can verify his
participation in treatment He has been advised that additional non-compliance could result in further Court action.

Reviewed/Approved by: Respectfully submitted,
/s/Jej$'ey R. Smith /s/Andrew McGrath
by
Supervisory U.S. Probation Officer U.S. Probation Ofticer
Date: 1/28/2019

 

Na Respan:e is necessary unless the court directs lhaf addllional action be taken asfollows.'

Approved
Submit a Request for Modifying the Conditions or Term of Supervision
Submit a Request for Warrant or Summons
Other

r_l_\l_\l_\
\_i\_l\_lx

 

Date

//)e///

 

